EXHIBIT 10.57(a)
SMITH & WESSON HOLDING CORPORATION
AND
CERTAIN AFFILIATED ENTITIES
AMENDMENT NO. 1 TO CREDIT AGREEMENT AND
ASSIGNMENT AND ACCEPTANCE OF COLLATERAL DOCUMENTS
     This Amendment No. 1 to Credit Agreement and Assignment and Acceptance of
Collateral Documents (this “Amendment No. 1”) dated as of October 31, 2008 (the
“Amendment Date”), is among Smith & Wesson Holding Corporation, a Nevada
corporation (“Holdings”), Smith & Wesson Corp., a Delaware corporation (“S&W
Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire corporation
(“TCAC”), Thompson Center Holding Corporation, a Delaware corporation (“TCHC”),
Fox Ridge Outfitters, Inc., a New Hampshire corporation (“Fox Ridge”), Bear Lake
Holdings, Inc., a Delaware corporation (“Bear Lake”), K.W. Thompson Tool
Company, Inc., a New Hampshire corporation (“K.W. Thompson”), and O.L.
Development, Inc., a New Hampshire corporation (“O.L. Development”) (Holdings,
S&W Corp. and TCAC are hereinafter referred to individually as a “Borrower”, and
collectively as the “Borrowers”, and the Borrowers, TCHC, Fox Ridge, Bear Lake,
K.W. Thompson are O.L. Development are hereinafter referred to individually as a
“Credit Party,” and collectively as the “Credit Parties”), the Lenders (as
defined below), and Toronto Dominion (Texas) LLC, a Delaware limited liability
company (“Toronto Dominion (Texas)”, in its capacity as administrative agent (in
such capacity, the “Administrative Agent”) for itself and the other lenders
party to the Credit Agreement (as defined below) from time to time (the
“Lenders”), and TD Bank, N.A., a national banking association (“TD Bank”), in
its capacity as successor Administrative Agent.
R E C I T A L S:
     WHEREAS, reference is made to a certain Credit Agreement dated as of
November 30, 2007 by and among the Borrowers, the Lenders and the Administrative
Agent (the “Credit Agreement”) (terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement); and
     WHEREAS, Toronto Dominion (Texas) desires to resign as Administrative Agent
under the Credit Agreement and the other Loan Documents; and
     WHEREAS, the Required Lenders and the Borrowers desire to appoint TD Bank
as successor Administrative Agent; and
     WHEREAS, the Borrowers and the Lenders have terminated the Acquisition Loan
Commitment; and
     WHEREAS, the Borrowers are entering into a cash management agreement on the
date hereof with TD Bank, as successor Administrative Agent, and have requested
certain changes to the funding and repayment of Revolving Loans due to the cash
management agreement; and
     WHEREAS, due to a scrivener’s error, the definition of “Applicable Margin”
appearing in Section 1.01 of the Credit Agreement is not accurately stated; and
     WHEREAS, the Borrowers and the Lenders desire to modify the Consolidated
Leverage Ratio;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Borrowers and the Lenders desire to modify the Credit
Agreement to permit one or more Borrowers to request, and the LC Issuer to
issue, letters of credit for the account of one or more Guarantors; and
     WHEREAS, the Borrowers and the Lenders desire to release and terminate the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement; and
     WHEREAS, the parties hereto desire to effectuate the resignation of Toronto
Dominion (Texas) as Administrative Agent and the appointment and acceptance of
TD Bank as successor Administrative Agent and to amend the Credit Agreement
(a) to reflect the termination of the Acquisition Loan Commitment, (b) to
reflect the establishment of the cash management agreement and modify how
Revolving Loans are made and repaid, (c) to correct the definition of Applicable
Margin, (d) to modify the Consolidated Leverage Ratio, (d) release and terminate
the Copyright Security Agreement, the Patent Security Agreement and the
Trademark Security Agreement, and (e) to permit one or more Borrowers to
request, and the LC Issuer to issue, letters of credit for the account of one or
more Guarantors, all upon the terms and conditions hereinafter set forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Recitals. The foregoing recitals are hereby incorporated by reference
herein.
     2. Resignation of Toronto Dominion (Texas) as Administrative Agent;
Appointment of TD Bank as Successor Administrative Agent.
          2.1. Resignation of Toronto Dominion (Texas) as Administrative Agent.
Effective upon the satisfaction of the conditions set forth in Section 5 below
and pursuant to Section 9.06 of the Credit Agreement (and, for the avoidance of
doubt, subject to the last sentence of the first paragraph of Section 9.06),
Toronto Dominion (Texas) hereby resigns as Administrative Agent under the Credit
Agreement and the other Loan Documents. Each of the Lenders, the LC Issuer and
the Borrowers hereby acknowledge and accept such resignation.
          2.2 Appointment of Successor Administrative Agent. Effective upon the
satisfaction of the conditions set forth in Section 5 below, TD Bank, as the
sole Lender under the Credit Agreement, hereby appoints TD Bank as successor
Administrative Agent pursuant to Section 9.06 of the Credit Agreement, and TD
Bank hereby accepts such appointment. The Borrowers and the LC Issuer hereby
consent to such appointment for all purposes of the Credit Agreement and the
other Loan Documents, and hereby waive prior written notice of the resignation
of Toronto Dominion (Texas) as Administrative Agent. Effective upon the
satisfaction of the conditions set forth in Section 5 below, the term
“Administrative Agent” shall mean TD Bank in its capacity as Administrative
Agent under the Credit Agreement, and TD Bank hereby succeeds to, becomes vested
with and accepts all rights, powers, privileges and duties of the resigning
Administrative Agent under the Credit Agreement. Effective upon the satisfaction
of the conditions set forth in Section 5 below, Toronto Dominion (Texas) is
hereby discharged from its duties and obligations as Administrative Agent under
the Credit Agreement and the other Loan Documents, except as provided herein.
          2.3 Assignment and Acceptance of Collateral Documents. Effective upon
the satisfaction of the conditions set forth in Section 5 below, Toronto
Dominion (Texas), in its capacity as resigning Administrative Agent, hereby
assigns and transfers irrevocably to TD Bank, in its capacity as successor
Administrative Agent and its successors and assigns, all the estates,
properties, rights, powers

- 2 -



--------------------------------------------------------------------------------



 



and duties of Toronto Dominion (Texas) in, to and under the Collateral
Documents. Effective upon the satisfaction of the conditions set forth in
Section 5 below, TD Bank hereby accepts such assignment and accepts all the
estates, properties, rights, powers and duties of Toronto Dominion (Texas) under
and pursuant to the Collateral Documents.
          2.4 Further Assurances. Toronto Dominion (Texas) will, at the expense
of the Credit Parties and at any time and from time to time, promptly execute
and deliver all further instruments and documents (including, without
limitation, assignments of all collateral documents heretofore executed as
security for the Credit Agreement and the Notes and which name Toronto Dominion
(Texas) as secured party, assignee, mortgagee or the like), and take all further
action, that may be necessary or desirable, or that Toronto Dominion (Texas) may
reasonably request, in order to transfer any of the estates, properties, rights,
powers and duties granted or purported to be granted hereby or to enable TD Bank
to exercise and enforce its rights and remedies under the Collateral Documents.
     3. Amendments to Credit Agreement. The parties hereto hereby agree that,
effective on the Effective Date, the Credit Agreement is hereby amended as
follows:
          3.1 The following defined terms are hereby deleted in their entirety
from Section 1.01 of the Credit Agreement: “Acquisition Availability”,
“Acquisition Borrowing(s)”, “Acquisition Certificate”, “Acquisition Line Notes”,
“Acquisition Loan”, “Acquisition Loan Availability Period”, “Acquisition Loan
Commitment”, “Acquisition Loan Maturity Date”, “Applicable Acquisition Loan
Percentage”, “Copyright Security Agreement”, “Patent Security Agreement”,
“Trademark Security Agreement” and “Unused Acquisition Loan Fee”, and all
references to Acquisition Availability, Acquisition Borrowing(s), Acquisition
Certificate, Acquisition Line Notes, Acquisition Loan, Acquisition Loan
Availability Period, Acquisition Loan Commitment, Acquisition Loan Maturity
Date, Applicable Acquisition Loan Percentage, Permitted Acquisition, Copyright
Security Agreement, Patent Security Agreement and Trademark Security Agreement
and Unused Acquisition Loan Fee are hereby deleted from the Credit Agreement;
and Exhibit A (Acquisition Certificate) and Exhibit B (Acquisition Line Note)
are hereby deleted from the Credit Agreement.
          3.2 The definition of “Applicable Margin” appearing in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and the following is
hereby inserted in its stead:
          “‘Applicable Margin’ means:
          (a) (i) during the period commencing on the date hereof and ending on
the date of delivery of the Compliance Certificate for the fiscal quarter ending
January 31, 2008, the Applicable Margin for all Loans and unused line fees shall
be set at Level 2 on the grid below, and (ii) at all times during each Interest
Period thereafter the Applicable Margin as of any date of determination shall be
determined based upon the Consolidated Leverage Ratio as of the Determination
Date immediately preceding such date as indicated in the following table:

- 3 -



--------------------------------------------------------------------------------



 



                                      Applicable   Applicable             Margin
for   Margin for             Revolving   Revolving             Loan (per   Loan
(per             annum   annum         Consolidated   rates) for   rates) for  
Unused     Leverage   Base Rate   LIBOR   Revolver     Ratio   Loans   Loans  
Fee
Level 1
  Greater than 3.00:1.00     0.50 %     2.50 %     0.75 %
 
                           
Level 2
  Greater than 2.50:1.00 but less than or equal to 3.00:1.00     0.00 %     2.00
%     0.50 %
 
                           
Level 3
  Greater than 2.00:1.00 but less than or equal to 2.50:1.00     0.00 %     1.75
%     0.50 %
 
                           
Level 4
  Greater than 1.50:1.00 but less than or equal to 2.00:1.00     0.00 %     1.50
%     0.25 %
 
                           
Level 5
  Equal to or less than 1.50:1.00     0.00 %     1.25 %     0.25 %

If any Compliance Certificate has not been delivered to the Administrative Agent
within the time periods specified in Section 6.01(c), then until the
Determination Date, the highest rate set forth above shall apply.”
     3.3 The defined term “Letter of Credit Documents” is hereby deleted in its
entirety from Section 1.01 of the Credit Agreement and the following is hereby
substituted in its stead:
“‘Letter of Credit Documents’ means collectively, any letter of credit
application and other related documents executed by any Borrower in form
satisfactory to the LC Issuer in connection with each Letter of Credit,
including, without limitation, the Existing Letters of Credit, and any letter of
credit application and other related documents executed by any Borrower and a
Guarantor in form satisfactory to the LC Issuer in connection with any Letter of
Credit issued for the account of such Guarantor.”
     3.4 The defined term “Obligations” is hereby deleted in its entirety from
Section 1.01 of the Credit Agreement and the following is hereby substituted in
its stead:
“‘Obligations’ means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all Cash Management Obligations, all Swap

- 4 -



--------------------------------------------------------------------------------



 



Obligations, all Foreign Exchange Obligations, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Loan
Parties arising under the Loan Documents to the Administrative Agent, the
Lenders, the LC Issuer, any indemnified party, any holder of Cash Management
Obligations, and any holder of Swap Obligations, including, without limitation,
any Foreign Exchange Obligations.”
     3.5 The defined term “TD Banknorth, N.A.” is hereby deleted in its entirety
from Section 1.01 of the Credit Agreement and the following is hereby
substituted in its stead:
“‘TD Bank’ means TD Bank, N.A. (as successor-in-interest to TD Banknorth, N.A.),
a national banking association and a Lender.”
All references to “TD Banknorth, N.A.” in the Credit Agreement are hereby deemed
references to “TD Bank”.
     3.6 The defined term “Permitted Acquisition” is hereby deleted in its
entirety from Section 1.01 of the Credit Agreement and the following is hereby
substituted in its stead:
“‘Permitted Acquisition’ means any Acquisition by Holdings or any Subsidiary in
a transaction that satisfies each of the following requirements:
     (a) intentionally omitted;
     (b) intentionally omitted;
     (c) receipt by the Administrative Agent of an officer’s certificate of the
Borrower Representative certifying that both before and after giving effect to
such Acquisition, each of the representations and warranties in the Loan
Documents is true and correct (except (i) any such representation or warranty
which relates to a specified prior date and (ii) to the extent the
Administrative Agent has been notified in writing by the Borrower Representative
that any representation or warranty is not correct and the Administrative Agent
has explicitly waived in writing compliance with such representation or
warranty) and no Default or Event of Default exists, will exist, or would result
therefrom;
     (d) as soon as available, but not less than twenty (20) days prior to the
closing date of such Acquisition, the Borrower Representative shall have
provided the Administrative Agent (i) notice of such Acquisition, specifying the
purchase price and closing date, together with a general description of the
acquisition target’s business, (ii) copies of all business and financial
information reasonably requested by the Administrative Agent, from time to time,
including financial statements of the Companies on a Pro Forma Basis reflecting
the financial impact of the Acquisition, (iii) drafts of any purchase and sale
agreement, together with any available schedules and exhibits, (iv) if
available, at least three (3) years of audited financial statements with respect
to the acquisition target (or, if the acquisition target is a start-up company,
any available financial statements of such acquisition target plus stand-alone
projections for such acquisition target), and (v) intentionally omitted;
     (e) intentionally omitted;

- 5 -



--------------------------------------------------------------------------------



 



     (f) if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent, at its option, shall have conducted an audit and
field examination of such Accounts and Inventory to its satisfaction;
     (g) intentionally omitted;
     (h) if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of Holdings, and may become a Loan Party pursuant to the
terms of this Agreement if such Subsidiary is a Domestic Subsidiary of a
Borrower;
     (i) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that a Borrower or a Subsidiary shall acquire such assets;
     (j) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulations T, U or X;
     (k) if such Acquisition involves a regulated business, such as firearm
manufacturing, the Borrower Representative has provided evidence reasonably
satisfactory to the Administrative Agent that acquisition target is compliant
with all applicable regulations and has all licenses, permits and governmental
approvals necessary to operate its business and that the acquiring Loan Party
has obtained the necessary consents to the transfer of such licenses, permits
and governmental approvals;
     (l) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;
     (m) in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person shall be terminated unless the
Administrative Agent in its Permitted Discretion consents otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated;
     (n) the Financial Officer of Holdings shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
that, immediately after giving effect to the completion of such Acquisition:
(i) on a consolidated basis, the Companies will be in compliance with all
financial covenants set forth in Section 7.12 hereof, and (ii) intentionally
omitted; and
     (o) intentionally omitted.”
     3.7 The following definitions are hereby inserted in Section 1.01 of the
Credit Agreement in appropriate alphabetical order therein:

- 6 -



--------------------------------------------------------------------------------



 



“‘Cash Management Agreements’ means, collectively, one or more agreements
entered into from time to time by TD Bank with any Borrower, the Borrower
Representative and/or any Guarantor relating to cash management services
regarding one or more of the Deposit Accounts, as such agreement(s) may be
amended, restated or modified from time to time.”
“‘Master Account’ means that certain deposit account (account number 8245726051)
of the Borrower Representative maintained with TD Bank and described in and
subject to the Cash Management Agreements, and such other account(s) as the
Borrowers (or the Borrower Representative) and TD Bank may, from time to time,
designate as master account(s).”
“‘Deposit Account Agreements’ means, collectively, one or more agreements
entered into from time to time by TD Bank with any Borrower, the Borrower
Representative and/or any Guarantor relating to the opening and/or establishment
of one or more Deposit Accounts, as such agreement(s) may be amended, restated
or modified from time to time.”
“‘Deposit Accounts’ means, collectively, those certain deposit accounts of any
Borrower, the Borrower Representative and/or any Guarantor maintained with TD
Bank from time to time pursuant to the Deposit Account Agreements and described
in and subject to the Cash Management Agreements.”
     3.8 The definition of “Funding Office” appearing in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and the following is hereby
substituted in its stead:
“‘Funding Office’ means the office of the Administrative Agent located at 1441
Main Street, Springfield, Massachusetts 01103, or such other office as
Administrative Agent may specify from time to time as its funding office by
written notice to the Borrower Representative.”
     3.9 Section 2.06(b) (Mandatory Repayments of the Revolving Loans) of the
Credit Agreement is hereby deleted in its entirety and the following is hereby
substituted in its stead:
“(b) Mandatory Repayments of Revolving Loans.
     (i) The Borrowers hereby agree to promptly deposit, or cause to be promptly
deposited, into the Deposit Accounts all cash, checks, electronic funds
transfers and all other funds and payments received by the Borrowers or any
other Loan Party. All funds from time to time deposited into the Deposit
Accounts shall be subject to full cash dominion by the Administrative Agent and
shall be deemed received by the Administrative Agent in accordance with Section
2.20(a) of the Credit Agreement. Subject to the terms and provisions of the
Deposit Account Agreements and the Cash Management Agreements, the
Administrative Agent shall determine the collected funds in the Master Account
on each Business Day. Such collected funds shall be used to pay the fees and
charges owed to TD Bank pursuant to the Deposit Account Agreements and the Cash
Management Agreements, and then shall be used to pay checks and all other forms
of debit activity that are properly drawn on the Deposit Account(s) and
presented for payment. Subject to

- 7 -



--------------------------------------------------------------------------------



 



Section 3.03 of the Credit Agreement, to the extent there remain excess
collected funds in the Master Account after the payment of the fees, charges and
checks as described in the previous sentence, all such excess collected funds
(the “Excess Collected Funds”) shall be automatically applied, on each Business
Day, to repay the Revolving Loans to the extent then outstanding. Funds applied
to repay Revolving Loans in accordance with the previous sentence shall be
applied first to repay Revolving Loans that are Base Rate Loans and, then, to
repay Revolving Loans that are LIBOR Loans. After the application of the
collected funds in accordance with this Section 2.06(b)(i), so long as no
default or Event of Default has occurred and is continuing, any Excess Collected
Funds shall remain on deposit in the Master Account, or at the written request
of the Borrower Representative, all or a portion of such remaining balance shall
be deposited into one or more securities and/or deposit accounts of the
Borrowers maintained with the Administrative Agent.
     (ii) Notwithstanding Section 2.06(b)(i), if at any time the Revolving
Exposure exceeds the lesser of (A) the Revolving Commitment or (B) the Borrowing
Base, the Borrowers shall repay immediately the Revolving Loans and LC Exposure
in an aggregate amount equal to such excess. Such repayment shall be applied
first, to repay the Revolving Loans until the unpaid principal balance thereof
is $0.00, and second, to cash collateralize the LC Exposure by depositing any
excess in a LC Collateral Account. In addition, any amounts due under Section
2.20(a) as a result of such repayment shall also be paid.”
     3.10 Section 2.07 of the Credit Agreement is hereby deleted in its entirety
and the following is hereby substituted in its stead: “Section 2.07.
Intentionally deleted.”
     3.11 Section 2.08 of the Credit Agreement is hereby deleted in its entirety
and the following are hereby substituted in its stead: “Section 2.08.
Intentionally deleted.”
     3.12 Section 2.09(a) of Credit Agreement is hereby deleted in its entirety
and the following are hereby substituted in its stead:
     “(a) General. Subject to the terms and conditions set forth herein, any
Borrower may request the issuance of Letters of Credit for its own account or
the account of any Guarantor, in a form reasonably acceptable to the LC Issuer
at any time and from time to time during the Letter of Credit Availability
Period denominated in Dollars or in one or more Alternative Currencies. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Letter of Credit Document, the terms and
conditions of this Agreement shall control. The Existing Letters of Credit shall
be deemed Letters of Credit issued hereunder, and subject to the terms of this
Agreement.”
     3.13 The following is hereby inserted as a new paragraph at the end of
Section 2.11 (Procedure for Borrowing) of the Credit Agreement:
“To the extent there are insufficient collected funds in the Master Account as

- 8 -



--------------------------------------------------------------------------------



 



determined on any Business Day to pay the fees and charges and other account
activity described in the fourth sentence of Section 2.06(b) for such Business
Day, Borrowers shall be deemed to have automatically requested the borrowing of
a Revolving Loan in the amount of such insufficiency (the “Insufficiency”). So
long as no default or Event of Default has occurred and is continuing, and
subject to the terms and conditions of this Agreement, a Revolving Loan will be
made to the Master Account on such Business Day in the amount of the
Insufficiency. Subject to Section 2.13 of this Agreement, each such Revolving
Loan shall be a Base Rate Loan.”
     3.14 Section 2.12(a) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby inserted in its stead:
     “(a) Following receipt of a Borrowing Request or upon the occurrence of an
Insufficiency in the Master Account as described in Section 2.11 or a
Conversion/Continuation Notice, subject to the terms and provisions of this
Agreement, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Revolving Loan Percentage, under the applicable Loan or
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower Representative, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.11. In the case of Revolving Borrowing, (i) each
appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Dollars in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Borrowing Request, check or Conversion/Continuation
Notice and (ii) upon satisfaction or waiver of the applicable conditions set
forth in Section 4.02 (and, if such Borrowing is the initial Borrowing,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower Representative in like funds as received by the
Administrative Agent either by (A) crediting the account of the applicable
Borrower or Borrowers on the books of the Administrative Agent with the amount
of such funds or (B) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower Representative; provided, however, that if, on the date a
Borrowing Request with respect to a Revolving Borrowing is given by the Borrower
Representative, there are LC Disbursements and/or LC Borrowings outstanding,
then the proceeds of such Revolving Borrowing, first, shall be applied to the
payment in full of any such LC Disbursements and/or LC Borrowings, and second,
shall be made available to the Borrower Representative as provided above.”
     3.15 Section 2.18(b) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:
“(b) Intentionally omitted.”
     3.16 Section 3.03(c) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:
“(c) Intentionally omitted.”
     3.17 Section 4.02(e) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:
“(e) Intentionally omitted.”

- 9 -



--------------------------------------------------------------------------------



 



     3.18 The word “and” appearing immediately after the semicolon in
Section 7.01(h) of the Credit Agreement is hereby deleted.
     3.19 The period appearing at the end of Section 7.01(i) of the Credit
Agreement is hereby deleted and the following is hereby substituted in its
stead: “;”.
     3.20 The following new subsections are hereby inserted immediately after
Section 7.01(i) of the Credit Agreement and immediately before Section 7.02 of
the Credit Agreement:
“(j) Indebtedness of any Guarantor incurred as an account party in respect of
Letter(s) of Credit: and
(k) Indebtedness of any Loan Party secured only by patents, patent applications
and registrations, trademarks, trademark applications and registrations,
copyrights, and copyright applications and registrations of any Loan Party, and
any rights related to the foregoing, provided that after giving effect thereto,
the Companies will remain in compliance with Section 7.12.”
     3.21 The period appearing at the end of Section 7.02(h) of the Credit
Agreement is hereby deleted and the following is hereby substituted in its
stead: “;”.
     3.22 The following new subsection is hereby inserted immediately after
Section 7.02(h) of the Credit Agreement and immediately before Section 7.03 of
the Credit Agreement:
“(i) Liens solely on patents, patent applications and registrations, trademarks,
trademark applications and registrations, copyrights and copyright applications
and registrations of any Loan Party, and any rights related to the foregoing,
provided that such Liens secure only Indebtedness permitted by clause (k) of
section 7.01.”
     3.23 Section 7.12(b) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:
“(b) Consolidated Leverage Ratio. The Companies will not permit the Consolidated
Leverage Ratio, determined for any Test Period ending on any date during any
period set forth below, to be more than the ratio set forth below opposite such
period:

      Period   Ratio
October 31, 2008 and January 31, 2009
  3.25:1.00
April 30, 2009 and each fiscal quarter thereafter
  3.00:1.00

     3.24 Section 10.02(a)(i) of the Credit Agreement is hereby deleted in its
entirety and the following is hereby substituted in its stead:

- 10 -



--------------------------------------------------------------------------------



 



     
“(i)
  if to the Administrative Agent at:
 
   
 
  TD Bank, N.A.
 
  1441 Main Street
 
  Springfield, MA 01103
 
  Attention: Maria P. Goncalves,
 
                 Senior Vice President — Commercial Loans
 
  Facsimile No.: (413) 748-8037
 
   
 
  with copy to:
 
   
 
  Edwards Angell Palmer & Dodge LLP
 
  111 Huntington Avenue
 
  Boston, MA 02199
 
  Attention: Mark I. Fogel, Esq.
 
  Facsimile No.: (617) 227-4420”.

          3.25 Each of Schedule 2.01 (Applicable Percentage), Schedule 5.06(a)
(Real Property), Schedule 5.14 (Material Agreements) and Schedule 6.12
(Depository Banks) to the Credit Agreement are hereby deleted in their entirety
and Schedule 2.01 (Applicable Percentage), Schedule 5.06(a) (Real Property),
Schedule 5.14 (Material Agreements) and Schedule 6.12 (Depository Banks)
attached hereto are hereby substituted in their stead.
     4. Release and Termination of Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement. The Administrative Agent hereby
affirms the termination and release of the Copyright Security Agreement, the
Patent Security Agreement and the Trademark Security Agreement. Notwithstanding
the foregoing sentence, nothing contained herein is intended to evidence or
acknowledge satisfaction or termination of the Obligations.
     5. Representations and Warranties. Each of the Credit Parties, by its
execution hereof, jointly and severally represents and warrants as follows:
     5.1. Legal Existence; Organization. Each Credit Party is duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization and under the laws of each other jurisdiction in which it is
qualified to do business, with all power and authority (corporate or otherwise)
necessary (a) to enter into this Amendment No. 1 (and the attached
acknowledgements and consents to which such Credit Party is a party) and the
documents executed in connection therewith and to perform all of its obligations
hereunder and thereunder and (b) to own its properties and carry on the business
now conducted or proposed to be conducted by it.
     5.2. Enforceability. Each Credit Party has taken all action (corporate or
otherwise) required to make the provisions of this Amendment No. 1 (and the
attached acknowledgements and consents to which such Credit Party is a party)
and the documents executed in connection therewith valid and enforceable
obligations of such Credit Party, as they purport to be. Each Credit Party has
duly authorized, executed and delivered this Amendment No. 1 (and the attached
acknowledgements and consents to which such Credit Party is a party) and the
documents executed in connection therewith. This Amendment No. 1 (and the
attached acknowledgements and consents to which such Credit Party is a party)
and each document executed in connection therewith is the legal, valid and
binding obligations of such Credit Party and each is enforceable against such
Credit Party in accordance with its terms.

- 11 -



--------------------------------------------------------------------------------



 



     5.3. No Legal Obstacle to Agreements. Neither the execution, delivery or
performance by any Credit Party of this Amendment No. 1 (or the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith, nor the consummation of any other
transaction referred to or contemplated by this Amendment No. 1 (or the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith, nor the fulfillment of the terms
hereof or thereof, has constituted or resulted in or will constitute or result
in:
     5.3.1 any breach or termination of any agreement, instrument, deed or lease
to which such Credit Party is a party or by which such Credit Party is bound, or
of the charter, by-laws or other organizational documents, as applicable, of
such Credit Party;
     5.3.2 the violation of any law, judgment, decree or governmental order,
rule or regulation applicable to such Credit Party;
     5.3.3 the creation under any agreement, instrument, deed or lease of any
Lien (other than Liens on the Collateral which secure the Obligations) upon any
of the assets of such Credit Party; or
     5.3.4 any redemption, retirement or other repurchase obligation of such
Credit Party under any charter, by-law, organizational document, agreement,
instrument, deed or lease to which such Credit Party is a party.
Except such as have been obtained and are in full force and effect, no approval,
authorization or other action by, or declaration to or filing with, any
governmental or administrative authority or any other Person is required to be
obtained or made by any Credit Party in connection with the execution, delivery
and performance by such Credit Party of this Amendment No. 1 (and the attached
acknowledgements and consents to which such Credit Party is a party) or any
document executed in connection therewith or the consummation of the
transactions contemplated hereby or thereby.
     5.4. Defaults. No Default exists or, immediately after giving effect to
this Amendment No. 1, will exist.
     5.5. Incorporation of Representations and Warranties. The representations
and warranties set forth in Article V of the Credit Agreement, as hereby
amended, and in Section 10 of the Holdings/TCAC Guaranty, Section 10 of the
Holdings/S&W Corp. Guaranty, Section 10 of the Operating Companies Guaranty and
Section 10 of the Subsidiary Guaranty are each true and correct in all material
respects on the date hereof as if originally made on and as of the date hereof,
except as the same may expressly relate to an earlier date.
     6. Conditions. The effectiveness of this Amendment No. 1 shall be subject
to and shall occur upon the satisfaction of the following conditions:
          6.1 Proper Proceedings. The execution and delivery by the Credit
Parties of this Amendment No. 1 (and the attached acknowledgements and consents
to which each such Credit Party is a party) and the documents executed in
connection therewith and the performance of their respective obligations
hereunder and thereunder shall have been authorized by all necessary proceedings
of each of the Credit Parties. All necessary consents, approvals and
authorizations of any governmental or administrative agency or any other Person
with respect to any of the

- 12 -



--------------------------------------------------------------------------------



 



transactions contemplated by this Amendment No. 1 and the documents executed in
connection therewith shall have been obtained and shall be in full force and
effect.
     6.2 Consummation of this Amendment No. 1. The Administrative Agent shall
have received this Amendment No. 1 (with the attached acknowledgements and
consents) fully executed by the parties hereto and thereto.
     6.3 Certificates of Secretary. The Administrative Agent shall have received
a Certificate of each Credit Party dated as of the date hereof and executed by
its Secretary or Assistant Secretary, which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of this Amendment No. 1 and other documents to which it
is a party, (B) identify by name and title and bear the signatures of the
Financial Officers and any other officers of such Credit Party authorized to
sign this Amendment No. 1 and such other documents, and (C) certify that there
has been no change in the certificate or articles of incorporation and by-laws
of each Credit Party since November 30, 2007 and that such certificate or
articles of incorporation and by-laws are in full force and effect or, if any
such certificate or articles of incorporation or by-laws have been changed since
November 30, 2007, attach a copy of such certificate or articles of
incorporation or by-laws and certify such copy of being true and correct and in
full force and effect.
     6.4 Assignments and Acceptances of Certain Collateral Documents. Toronto
Dominion (Texas), as resigning Administrative Agent, and TD Bank, as successor
Administrative Agent, shall have executed and delivered (a) an Assignment and
Acceptance of Mortgage, Collateral Assignment of Leases and Rents, Security
Agreement and Fixture Filing with respect to the real property located at 2100
Roosevelt Avenue and 299 Page Boulevard, Springfield, Hampden County,
Massachusetts, (b) an Assignment and Acceptance of Mortgage, Collateral
Assignment of Leases and Rents, Security Agreement and Fixture Filing with
respect to the real property located at 19 Aviation Drive, Houlton, Southern
Aroostook County, Maine, and (c) an Assignment and Acceptance of Mortgage,
Collateral Assignment of Leases and Rents, Security Agreement and Fixture Filing
with respect to the real property located at 400 North Main Street, Rochester,
Strafford County, New Hampshire.
     6.5 Title Updates and Title Endorsements. The Administrative Agent shall
have received a title update to the loan policies of title insurance issued by
Stewart Title Guaranty Company (policy numbers M-9402-84482, M-9402-84481 and
M-9402-84484) in form and substance acceptable to the Administrative Agent. The
Borrowers agree to furnish to the Administrative Agent, within sixty (60) days
of the date hereof, a title endorsement to each of the title policies described
in the preceding sentence reflecting the recording of the documents described in
Section 5.4(d), (e) and (f) above and otherwise in form and substance acceptable
to the Administrative Agent.
     6.5 Cash Management Agreement. The Administrative Agent shall have received
duly executed copies of the Cash Management Agreements, such Cash Management
Agreements to be fully executed by the parties thereto and in form and substance
acceptable to the Administrative Agent.
     6.6 Releases and Terminations of Security Interests in Copyrights, Patents
and Trademarks. The Administrative Agent shall have executed (a) a Release and
Termination of Security Interest in Copyrights with respect to the Copyright
Security Agreement, (b) a Release and Termination of Security Interest in
Patents with respect to the Patent Security Agreement, and (c) a Release and
Termination of Security Interest in Trademarks with respect to the

- 13 -



--------------------------------------------------------------------------------



 



Trademark Security Agreement.
     6.7 Amendment No. 1 to Pledge and Security Agreement. The Administrative
Agent shall have received an Amendment No. 1 to Pledge and Security Agreement
fully executed by the parties thereto.
     6.8 Other Documents. The Administrative Agent shall have received duly
executed copies of such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Amendment No. 1, each in form and
substance acceptable to the Administrative Agent.
     6.9 Legal Matters. All legal matters incident to the transactions
contemplated hereby shall be satisfactory to counsel for the Administrative
Agent and the Lenders.
     6.10 Fees and Expenses. The Credit Parties shall have paid all fees and
expenses of the Administrative Agent and the Lenders (including the reasonable
fees and expenses of their legal counsel) in connection with this Amendment
No. 1 and the documents executed in connection therewith and the transactions
contemplated herein.
     7. Further Assurances. Each of the Credit Parties will, promptly upon the
request of the Administrative Agent from time to time, execute, acknowledge,
deliver, file and record all such instruments and notices, and take all such
other action, as the Administrative Agent deems necessary or advisable to carry
out the intent and purposes of this Amendment No. 1 (and the attached
acknowledgements and consents) and the documents executed in connection
therewith.
     8. Release.
     (a) In consideration of the agreements of the Administrative Agent and the
Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Credit Party, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent, each Lender and their respective successors and
assigns, and their affiliates, subsidiaries, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Administrative Agent,
each Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees”, and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim”, and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any Credit Party or any of its
successors, assigns, or other legal representatives, may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment No. 1 for or on
account of, or in relation to, or in any way in connection with any of the
Credit Agreement, as amended by this Amendment No. 1, the other Loan Documents,
or the transactions thereunder or related thereto.
     (b) Each Credit Party understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

- 14 -



--------------------------------------------------------------------------------



 



     (c) Each Credit Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
     (d) Each Credit Party, on behalf of itself and its respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the
Credit Parties pursuant to Section 8(a) of this Amendment No. 1. If any Credit
Party, or its respective successors, assigns, or other legal representatives
violates the foregoing covenant, each Credit Party, for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by any Releasee as a result of such
violation.
     9. General. The Credit Agreement, as amended hereby, and all of the Loan
Documents are each confirmed as being in full force and effect. The Credit
Agreement, as amended hereby, and the other Loan Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior and current understandings and agreements,
whether written or oral. This Amendment No. 1 may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties thereto and their respective successors and
assigns, including as such successors and assigns all holders of any Obligation.
Delivery of an executed counterpart of a signature page of this Amendment No. 1
by telecopy or in PDF format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Amendment No. 1. This Amendment No. 1
(and attached acknowledgments and consents) shall be governed by and construed
in accordance with the laws of the State of New York, including, but not limited
to, Section 5-1401 of the New York General Obligations Law.
[Signatures begin on next page]

- 15 -



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Amendment No. 1 to Credit Agreement
and Assignment and Acceptance of Collateral Documents to be executed and
delivered by its duly authorized officer as of the date first above written.

            Credit Parties:

SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      SMITH & WESSON CORP.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON CENTER HOLDING CORPORATION
      By:   Michael F. Golden         Michael F. Golden, President             

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FOX RIDGE OUTFITTERS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      BEAR LAKE HOLDINGS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      O.L. DEVELOPMENT, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Amendment No. 1 to be executed and
delivered by its duly authorized officer as of the date first above written.

            Resigning Administrative Agent:


TORONTO DOMINION (TEXAS) LLC,
as resigning Administrative Agent
      By:   /s/ Deborah Gravinese         Deborah Gravinese, President         
      Successor Administrative Agent:


TD BANK, N.A.,
as successor Administrative Agent
      By:   /s/ Maria P. Goncalves         Maria P. Goncalves, Senior Vice
President                Lender:


TD BANK, N.A., as sole Lender
      By:   /s/ Maria P. Goncalves         Maria P. Goncalves, Senior Vice
President             

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
OF
HOLDINGS/THOMPSON/CENTER ARMS GUARANTY
     Each of the undersigned Guarantors, Smith & Wesson Holding Corporation, a
Nevada corporation, and Thompson/Center Arms Company, Inc., a New Hampshire
corporation, as parties to the Holdings/Thompson/Center Arms Guaranty dated as
of November 30, 2007 (the “Holdings/Thompson/Center Arms Guaranty”), hereby
consents to Amendment No. 1 to Credit Agreement and Assignment and Acceptance of
Collateral Documents of even date herewith (“Amendment No. 1”), agrees to the
provisions applicable to such Guarantor contained therein and acknowledges and
confirms that the Holdings/Thompson/Center Arms Guaranty and all of the Loan
Documents, are and remain in full force and effect. Each of the undersigned
Guarantors jointly and severally represents to the Administrative Agent and the
Lenders that the representations and warranties set forth in Article V of the
Credit Agreement (as that term is defined in the Amendment No. 1) and Section 10
of the Holdings/Thompson/Center Arms Guaranty and in the other Loan Documents
are each true and correct in all material respects on the date hereof and on the
Amendment Date (as that term is defined in Amendment No. 1) as if originally
made on the date hereof and on the Amendment Date, except as the same may
expressly relate to an earlier date. Delivery of an executed counterpart of a
signature page of this Amendment No. 1 by telecopy or in PDF format by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Acknowledgment and Consent of Holdings/Thompson/Center Arms
Guaranty.
[Signatures appear on following pages]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed, or has caused the
Acknowledgment and Consent of Holdings/Thompson/Center Arms Guaranty to be
executed and delivered by its duly authorized officer as of October 31, 2008.

            Guarantors:


SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
OF
HOLDINGS/S&W CORP. GUARANTY
     Each of the undersigned Guarantors, Smith & Wesson Holding Corporation, a
Nevada corporation, and Smith & Wesson Corp., a Delaware corporation, as parties
to the Holdings/S&W Corp. Guaranty dated as of November 30, 2007 (the
“Holdings/S&W Corp. Guaranty”), hereby consents to Amendment No. 1 to Credit
Agreement and Assignment and Acceptance of Collateral Documents of even date
herewith (“Amendment No. 1”), agrees to the provisions applicable to such
Guarantor contained therein and acknowledges and confirms that the Holdings/S&W
Corp. Guaranty and all of the Loan Documents, are and remain in full force and
effect. Each of the undersigned Guarantors jointly and severally represents to
the Administrative Agent and the Lenders that the representations and warranties
set forth in Article V of the Credit Agreement (as that term is defined in the
Amendment No. 1) and Section 10 of the Holdings/S&W Corp. Guaranty and in the
other Loan Documents are each true and correct in all material respects on the
date hereof and on the Amendment Date (as that term is defined in Amendment
No. 1) as if originally made on the date hereof and on the Amendment Date,
except as the same may expressly relate to an earlier date. Delivery of an
executed counterpart of a signature page of this Amendment No. 1 by telecopy or
in PDF format by electronic mail shall be effective as delivery of a manually
executed counterpart of this Acknowledgment and Consent of Holdings/S&W Corp.
Guaranty.
[Signatures appear on following pages]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed, or has caused the
Acknowledgment and Consent of Holdings/S&W Corp. Guaranty to be executed and
delivered by its duly authorized officer as of October 31, 2008.

            Guarantors:


SMITH & WESSON HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      SMITH & WESSON CORP.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
OF
OPERATING COMPANIES GUARANTY
     Each of the undersigned Guarantors, Smith & Wesson Corp., a Delaware
corporation, and Thompson/Center Arms Company, Inc., a New Hampshire
corporation, as parties to the Operating Companies Guaranty dated as of
November 30, 2007 (the “Operating Companies Guaranty”), hereby consents to
Amendment No. 1 to Credit Agreement and Assignment and Acceptance of Collateral
Documents of even date herewith (“Amendment No. 1”), agrees to the provisions
applicable to such Guarantor contained therein and acknowledges and confirms
that the Operating Companies Guaranty and all of the Loan Documents, are and
remain in full force and effect. Each of the undersigned Guarantors jointly and
severally represents to the Administrative Agent and the Lenders that the
representations and warranties set forth in Article V of the Credit Agreement
(as that term is defined in the Amendment No. 1) and Section 10 of the Operating
Companies Guaranty and in the other Loan Documents are each true and correct in
all material respects on the date hereof and on the Amendment Date (as that term
is defined in Amendment No. 1) as if originally made on the date hereof and on
the Amendment Date, except as the same may expressly relate to an earlier date.
Delivery of an executed counterpart of a signature page of this Amendment No. 1
by telecopy or in PDF format by electronic mail shall be effective as delivery
of a manually executed counterpart of this Acknowledgment and Consent of
Operating Companies Guaranty.
[Signatures appear on following pages]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed, or has caused the
Acknowledgment and Consent of Operating Companies Guaranty to be executed and
delivered by its duly authorized officer as of October 31, 2008.

            Guarantors:


SMITH & WESSON CORP.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      THOMPSON/CENTER ARMS COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signatures appear on following pages]
[Signature Page to Amendment No. 1 to Credit Agreement]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND CONSENT
OF
SUBSIDIARY GUARANTY
     Each of the undersigned Guarantors, Thompson Center Holding Corporation, a
Delaware corporation, Fox Ridge Outfitters, Inc., a New Hampshire corporation,
Bear Lake Holdings, Inc., a Delaware corporation, K.W. Thompson Tool Company,
Inc., a New Hampshire corporation, and O.L. Development, Inc., a New Hampshire
corporation, as parties to the Subsidiary Guaranty dated as of November 30, 2007
(the “Subsidiary Guaranty”), hereby consents to Amendment No. 1 to Credit
Agreement and Assignment and Acceptance of Collateral Documents of even date
herewith (“Amendment No. 1”), agrees to the provisions applicable to such
Guarantor contained therein and acknowledges and confirms that the Subsidiary
Guaranty and all of the Loan Documents, are and remain in full force and effect.
Each of the undersigned Guarantors jointly and severally represents to the
Administrative Agent and the Lenders that the representations and warranties set
forth in Article V of the Credit Agreement (as that term is defined in the
Amendment No. 1) and Section 10 of the Subsidiary Guaranty and in the other Loan
Documents are each true and correct in all material respects on the date hereof
and on the Amendment Date (as that term is defined in Amendment No. 1) as if
originally made on the date hereof and on the Amendment Date, except as the same
may expressly relate to an earlier date. Delivery of an executed counterpart of
a signature page of this Amendment No. 1 by telecopy or in PDF format by
electronic mail shall be effective as delivery of a manually executed
counterpart of this Acknowledgment and Consent of Subsidiary Guaranty.
[Signatures appear on following pages]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has executed, or has caused the
Acknowledgment and Consent of Subsidiary Guaranty to be executed and delivered
by its duly authorized officer as of October 31, 2008.

            Guarantors:


THOMPSON CENTER HOLDING CORPORATION
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      FOX RIDGE OUTFITTERS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      BEAR LAKE HOLDINGS, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      K.W. THOMPSON TOOL COMPANY, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
      O.L. DEVELOPMENT, INC.
      By:   /s/ Michael F. Golden         Michael F. Golden, President         
   

[Signature Page to Amendment No. 1 to Credit Agreement]

 